Exhibit 10.8


RELEASE AND INDEMINIFICATION AGREEMENT


This Agreement (this “Agreement”) is made and entered into this 19th day of July
, 2011, by Mark Holcombe  (“Holcombe”) and Mustang Alliances, Inc., a Nevada
corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, Holcombe is a director of the Company as of March 17, 2011;


WHEREAS, the Company and Holcombe have mutually consented to the resignation of
Holcombe, without cause;


NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, and for other good and valuable consideration, the undersigned,
intending to be legally bound by this Agreement, agrees as follows:


1.           Reimbursement of Business Expenses and Directors Fees.  Holcombe
shall be fully reimbursed for the amount of $10,000, representing reasonable and
necessary business expenses incurred by Holcombe in connection with the
performance of his duties and reasonable Directors fees for time spent.  In lieu
of receiving said amount, Holcombe will purchase $10,000 into the Company in the
current round of financing. Specifically, Holcombe will be issued 40,000 shares
of common stock and 20,000 warrants.


2.           Holcombe Indemnification.


(a)           The Company agrees to indemnify and hold harmless Holcombe
(“Indemnified Person”) to the fullest extent lawful, from and against any
claims, liabilities, losses, damages and expenses (or any action, claim, suit or
proceeding (an “Action”) in respect thereof), as incurred, related to or arising
out of or in connection with Mr. Holcombe’s services as Director to the Company
(whether occurring before, at or after the date hereof). The Company agrees that
the Indemnified Person shall not have any liability to the Company or its
owners, parents, affiliates, security holders or creditors for any losses other
than as set forth herein.
 
The Company agrees that it will not settle or compromise or consent to the entry
of any judgment in, or otherwise seek to terminate any pending or threatened
Action in respect of which indemnification or contribution may be sought
hereunder (where the  Indemnified Person is a party to such Action) unless
Holcombe has given its prior written consent, or the settlement, compromise,
consent or termination (i) includes an express unconditional release of the
Indemnified Person from all losses arising out of such Action and (ii) does not
include any admission of fault on the part of the Indemnified Person. If, for
any reason the foregoing indemnity is judicially determined to be unavailable to
an Indemnified Person for any reason or insufficient to hold any Indemnified
Person harmless, then the Company agrees to contribute to any such losses the
Indemnified Person actually incurred in connection with the Action.
 
 
1

--------------------------------------------------------------------------------

 
 
The Company agrees to reimburse the Indemnified Person for all expenses
(including, without limitation, reasonable fees and expenses of counsel) as they
are incurred in connection with investigating, preparing, defending or settling
any Action for which indemnification is reasonably likely to be sought by the
Indemnified Person. Holcombe agrees that if a claim for whatever reason (a
“Claim”) shall be brought or asserted against the Indemnified Person, he shall
promptly notify the Company..  An Indemnified Person shall have the right to
employ separate counsel in a Claim and to participate in the defense thereof,
but the reasonable fees and expenses of such counsel shall be at the expense of
the Indemnified Person, unless (a) the Company has agreed in writing to pay such
fees and expenses, (b) the Company has failed to assume the defense and employ
counsel as provided herein following notice by the Indemnified Person, or (c) a
Claim shall have been brought or asserted against the Company and/or the
Company’s shareholders, as well as such Indemnified Person and such Indemnified
Person shall have been advised by counsel in writing, with a copy to the
Company, that there are one or more factual or legal defenses available to it
that are in conflict with those available to the Company and/or the Company’s
shareholders, in which case such separate counsel shall be at the Company’s
expense: provided, that the Company will not be required to pay the fees and
expenses of more than one separate counsel (in addition to any local counsel)
for all Indemnified Persons. If Holcombe appears as witness, is deposed or is
otherwise involved in the defense of any Action, the Company or the Company’s
affiliates, officers, managers, directors or employees, the Company will pay
Holcombe(i) with respect to each day that such person appears as a witness or is
deposed and/or (ii) with respect to each day that such person is involved in the
preparation therefore, (a) a fee of $500 per day with respect to each appearance
as a witness or a deponent and (b) at a rate of $100 per hour with respect to
each hour of preparation for any such appearance, and the Company will reimburse
Holcombe for all reasonable out-of-pocket expenses incurred by Holcombe.
 
The indemnity, contribution and expense reimbursement obligations set forth
herein (i) shall be in addition to any liability the Company may have to the
Indemnified Person at common law or otherwise, (ii) shall survive the expiration
or termination of the Agreement hereunder, (iii) shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
Holcombe, (v) shall be binding on any successor or assign of the Company and
successors or assigns to the Company’s business and assets and (vi) shall inure
to the benefit of any successor or assign of Indemnified Person.
 
Without limiting the foregoing, the Company expressly acknowledges that its
indemnification hereunder is intended to include in its effect, without
limitation, all Claims which have arisen and of which it knows, does not know,
should have known, had reason to know, suspects to exist or might exist in its
favor at the time of the signing, and that this Agreement extinguishes any such
Claim or Claims.  This indemnification shall be binding upon the Company and its
officers, directors, stockholders, employees, agents, advisors, representatives,
personal representatives, heirs, assigns, successors and affiliates, and shall
inure to the benefit of Holcombe.
 
Notwithstanding anything contained herein to the contrary, the Company shall not
be responsible for any indemnity, contribution and expense reimbursement
obligation to the Indemnified Person if any Action is based directly or
indirectly on an unlawful act of the Indemnified Person or if any payment by the
Company pursuant to this Agreement is not permitted by applicable law.


 
2

--------------------------------------------------------------------------------

 
 
3.           General Provisions.


(a)           None of the parties hereto shall make written or oral statements
to others about any of the other parties hereto that are disparaging or intended
to cast them in an unfavorable or unflattering light (in either case, a "Subject
Disparagement"). If a party determines that a person has made or intends to make
a Subject Disparagement about the other, such party must notify the other person
within 48 hours of such determination, otherwise the remainder of this section
shall have no validity with reference to the Subject Disparagement. If such
notification is provided and the person continues to make the Subject
Disparagement or has not formally retracted said Disparagement within 48 hours
of such notice, then the person making such comment shall be personally liable
to the other for all damages, attorneys' fees and expenses arising as a result
of the Subject Disparagement.


The parties agree that 1,000,000 shares currently owned legally and beneficially
by Mark Holcombe shall be held in escrow until the 12th month anniversary of the
date hereof, whereupon such shares shall be contributed to Rabbi Solomon Kluger
School Inc. However, if there is a breach or threatened breach of this section
by either the Company or Mr. Sternheim during said 12-month period, the shares
shall revert to Mr. Holcombe and if there is a breach or threatened breach of
this section by Mr. Holcombe, the shares shall be transferred to Mr. Sternheim.
In order for the shares to be either returned to Mr. Holcombe or transferred to
Mr. Sternheim, a lawsuit must be initiated alleging that a Subject Disparagement
has been made. Until the shares are either returned to Mr. Holcombe, transferred
to Mr. Sternheim or contributed by Mr. Holcombe to the charity as provided
herein, Mr. Holcombe shall retain full voting rights with respect to the shares.


For purposes of this section 3 only, Leonard Sternheim shall be deemed a party
personally responsible and liable as provided herein.


(b)           This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of New York, without regard to conflict of
law rules applied in such State.  The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.


(c)           Should any part, term or provision of this Agreement be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions, including the release of all Claims, shall
not be affected thereby and said illegal or invalid part, term or provision
shall be modified by the court so as to be legal or, if not reasonably feasible,
shall be deleted.  This Agreement sets forth the entire agreement concerning the
subject matter herein, including, without limitation, the release of all Claims,
and may not be modified except by a signed writing.


(d)           Each of the parties hereto acknowledges and agrees that (i) such
party has not relied on any representations, promises, or agreements of any kind
made to him in connection with his or its decision to accept the Agreement
except for those set forth herein; (ii) such party has been advised to consult
an attorney before signing this Agreement, and that such party has had the
opportunity to consult with an attorney of his own choosing; (iii) such party
does not feel that he or it is being coerced to sign this Agreement or that his
or its signing would for any reason not be voluntary; and (iv) such party has
thoroughly reviewed and understands the effects of this Agreement before signing
it.


(e)           This Agreement shall be binding upon each of parties hereto and
their respective partners, officers, directors, stockholders, employees, agents,
advisors representatives, personal representatives, heirs, assigns, successors
and affiliates, and shall inure to the benefit of the other party hereto.


(f)           This Agreement may be executed in counterparts and by facsimile,
each of which shall be deemed to be an original and both of which together will
constitute one and the same legal and binding instrument.
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement on
the day and year first written above.


 

  /s/ Mark Holcombe
Mark Holcombe

 
MUSTANG ALLIANCES, INC.
 
By:           /s/ Leonard Sternheim
Name:      Leonard Sternheim
Title:        President and Chief ExecutiveOfficer and Director


 
By:           /s/ Mendel Mochkin
Name:      Mendel Mochkin
Title:        Vice President, Treasurer and Director

 
 


 
The undersigned shall be personally responsible and liable for the provisions of
Section 3 above.


 
/s/ Leonard Sternheim
Leonard Sternheim
 
 
 4

--------------------------------------------------------------------------------